Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Wang (U.S. Pub. No. 2016/0278695) discloses an electronic device which may be worn by a user (Wang, virtual image display system 100, Figures 1 and 2), comprising: 
a display module (Wang, virtual image display module 110, Figures 1 and 4),
wherein the display module includes 
a display panel (Wang, display panel 111b, Figure 4) disposed to emit light in a gravity direction (Wang, the image display unit 111 can receive at least one type of surgical information from the control storage module 120 and accordingly provide an image beam IB, Figure 4, ¶ [0071]), As shown in figure 4 of Wang, the image beam is emitted in a downward/gravity direction.
a concave mirror (Wang, reflection unit 114 can be an aspheric concave mirror, Figure 4) positioned below the display panel, 
a polarizer (Wang, the beam splitting unit 115 can be a polarization beam splitter (PBS), a wire grid type PBS, or a reflective type polarizer (e.g. a dual brightness enhancement film (DBEF)) and can provide effects of refraction or reflection to incident  positioned between the display panel and the concave mirror, As shown in figure 4 of Wang, the beam splitting unit 115 is between the display panel 111b and the reflection unit 114.
a first frame (Wang, frame 150, Figures 1 and 2) supporting the display panel (Wang, display panel 111b, Figure 4), the concave mirror (Wang, reflection unit 114, Figure 4), and the polarizer (Wang, beam splitting unit 115, Figure 4), As shown in figure 1 of Wang, the frame 150 contains a virtual image display module 110 for each eye.
Kollin (U.S. Pub. No. 2015/0378074) teaches a near eye display system with a polarizer wherein the polarizer includes a cholesteric liquid crystal (Kollin, the circular polarizing reflector 20 may be configured to be a cholesteric liquid crystal (CLC) reflective polarizer, Figure 1A, ¶ [0027]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wang’s polarization beam splitter to include Kollin’s cholesteric liquid crystal polarizer because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Wang’s polarization beam splitter and Kollin’s cholesteric liquid crystal polarizer perform the same general and predictable function, the predictable function being polarizing light output from a near eye display. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Wang’s polarization beam splitter by replacing it with Kollin’s cholesteric 
Thus, Wang, as modified by Kollin, teaches the polarizer being a cholesteric liquid crystal polarizer.
Wang, as modified by Kollin, does not expressly teach the electronic device wherein the polarizer further includes first and second chamfering parts formed at both corners of a lower portion disposed close to the concave mirror, respectively.
Wang teaches a beam splitting unit 115 which a cut edge at the top and bottom of the unit (Wang, Figure 6A). However, this does not teach the chamfering part as claimed.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691